In a child protective proceeding pursuant to Family Court Act article 10, the father appeals from (1) an order of the Family Court, Queens County (Levine, J.), dated November 20, 1981, which, after a fact-finding hearing, granted the petition of the Commissioner of the New York City Department of Social Services and adjudged the child to be neglected, and (2) an order of disposition of the same court dated December 8, 1981, which, after a hearing, placed the child with the Commissioner for a period not in excess of one year and barred the father from visiting the child for one year.
Ordered that the appeals are dismissed, without costs or disbursements.
*159The appeals must be dismissed since the effect of the order of disposition dated December 8, 1981 was terminated over three years ago when the Family Court, Queens County (Corrado, J.), in an order dated January 9, 1984, denied the Commissioner’s petition for an extension of placement and discharged the child to her mother. The father was granted supervised visiting rights in February 1983 and the bar to unsupervised visits was lifted completely in an order dated December 12, 1983 (Corrado, J.). Were we to have reached the merits, we would have affirmed. We concur with the determination that the child was neglected for the reasons stated by Judge Levine in the Family Court. Mangano, J. P., Thompson, Brown and Eiber, JJ., concur.